TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00745-CV


    North Carolina Furniture Direct I, Ltd., d/b/a North Carolina Furniture Direct and
                  North Carolina Furniture Direct Ltd., Co., Appellant

                                               v.

                 Edison Cement Corp. d/b/a Edison Furniture Co., Appellee


                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
           NO. 15-2305, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants North Carolina Furniture Direct I, Ltd., d/b/a North Carolina Furniture

Direct and North Carolina Furniture Direct Ltd., Co., have filed an agreed motion to dismiss this

appeal. We grant the motion. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed on Appellants’ Motion

Filed: June 19, 2019